Order entered December 2, 2022




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                             No. 05-22-01250-CV

                    IN RE JODY LEVIS JOHNSON, Relator

         Original Proceeding from the 194th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. W94-53385-P

                                   ORDER
                Before Justices Reichek, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                          /s/   ERIN A. NOWELL
                                                JUSTICE